                 IN THE TENNESSEE CHANCERY COURT
                FOR THE 'IWENTIETH JUDICIAL DISTRIC11
                              PARTIV                               I
                                                                         l] =ORIGINAL
                                                                          >
                                                                          <
                                                                                            "->
                                                                                            ._-::,
                                                                   f                        ::rt:
                                                                                                           .   -,,
                                                                                                               -
                                                                                            ~   ......,.
                                                                                            -<
 DEBRA A. IRVIN,                                                                           o,
                                                                                                  I
                                                                                                               rt -
                           PLAINTIFF,                                                      --n                 [;
 v.
                                                                   _J
                                                                        ,-       • . ,
                                                                        ::::.:-- ... ..J
                                                                                           (..,j               0
                                                                                           ,-
                                                    CASE NO. 19..,?! 70-JV
                                                                        . ;                ~-
 GREEN WISE HOMES LLC,
 CHARLES E. WALKER, JON PAUL                          JURY DEMAND
 JOHNSON, JULIE COONE, JAMES
 BRETT, and NATIONWIDE
 INVESTMENTS LLC,
                  DEFENDANTS.


 DEFENDANT CHARLES WALKER'S ANSWERS AND COUNTERCLAIMS
                AND THIRD PARTY CLAIMS


                                      *****
       COMES NOW, Charles Walker, and for his answer to Plaintiffs Complaint

DENIES EACH AND EVERY ALLEGATION AND LIE PUT FORTH BY

PLAINTIFF AND HER ATTORNEYS and in addition to his general denial avers as

follows:

       1.   Admit that Ms. Irvin is a citizen of Tennessee and lacks sufficient

knowledge or information to admit or deny is she resides in Sumner County.

       2.   Admitted.

       3.   Admit that, at all times relevant hereto, I am a citizen and resident of

Davidson and I am a licensed attorney in good standing. Admit that during the

relevant times hereto I maintained an office at 69 Thompson Lane. Admit that I filed
                                     Page 1 of 18

Case 3:19-ap-90088     Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04                    Desc
                     Exhibit Walker Counterclaim Page 1 of 18
a Chapter 11 reorganization on February 28, 2016, and that an official Discharge

Injunction was entered on February 20, 2019. Deny that the statute of limitations

was tolled during the claimed period.


       4.     Admitted.


       5.     Admit that Defendant Coone is a resident of the State of Tennessee and

I lack knowledge or information sufficient to admit if she is residing in Dickson

County.


       6.     Defendant lacks knowledge or information sufficient to admit this

averment.


       7..    Admit that Defendant Nationwide Investments LLC was formed

pursuant to the laws of the State of Montana, deny that it has its principal place of

business in Flathead County, Montana.


       8.     Admit that T.C.A. § 16-11-101 et seq. confers jurisdiction. Deny that it

is exclusive jurisdiction.


       9.     Admit venue is proper in Davidson County pursuant to Statute.


       10.    Admit that Plaintiff was an heir of Mary Ann Overstreet. Deny that she

was the sole heir.


       11.    Defendant lacks sufficient knowledge or information to admit this

averment.




                                        Page 2 of 18

Case 3:19-ap-90088      Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04      Desc
                      Exhibit Walker Counterclaim Page 2 of 18
       12.   Admit that Lee R. Irvin and Debra A. Irvin filed Chapter 7 Bankruptcy

and that they were upside down on the house in that they owed $256,270.79 in

secured claims on the house at 1125 Sunnymeade valued at $139,000, per their own

bankruptcy schedules. Deny that Julie Coone, myself or any other named Defendant

had anything to do with her loosing her home. Judicial Notice can be taken of Case

No. 13-299-II. She lost her home at a tax sale on September 18, 2013. Daryl Spicer

bought her house at the tax sale and it was confirmed by the Davidson County

Chancery Court on November 8, 2013.


       13.   Denied. The property was sold for delinquent 2011 and 2012 taxes that

totaled $3,845.55 and court costs due the Clerk and Master of$1,604.22. Admit Daryl

Spicer purchased her home at the tax sale on September 18, 2013, and that all of Ms.

Irvin's rights, title and interest in the property were divested from her on that date

by Order of the Davidson County Chancery Court Case No. 13-299-II.


       14.   Denied. This is a lie and an intentional misstatement of the law.


       15.   Admit that Defendant Julie Coone visited the Irvin's on two occasions

on behalf of REO Holdings, LLC. Deny the remainder of the averment as a lie and

because it contradicts the terms of the written contract the Irvin's signed with REO

Holdings, LLC, to purchase her right of redemption for $5,000.00. (Exhibit A).


       16.   Denied. This averment is an intentional misstatement of the law.

       17.   Denied. This is a lie and this statement was made with knowledge of its

falsity.


                                      Page 3 of 18

Case 3:19-ap-90088     Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04       Desc
                     Exhibit Walker Counterclaim Page 3 of 18
      18.    Denied.

      19.    Admit that Mr. and Ms. Irvin signed two (2) Quit Claim Deeds on August

9, 2014 and exhibit 2 to the complaint is one (1) of the deeds. Deny the remainder of

the averment. It is an outright lie and was made with knowledge of its falsity by her

and her attorneys.


      20.    Denied. This is an outright lie and was made with knowledge of its

falsity by her and her attorneys.


      21.    Admit that one of the Deeds signed by the Irvins was recorded on August

11, 2014. Deny the rest of the averment. Admit that the inhumane and diabolical

lies in the remainder of the averment were made by Ms. Irvin and her attorneys, all

with knowledge of its falsity.

      22.    Admit that REO Holdings, LLC, filed a redemption on the property at

1125 Sunnymeade Drive, pursuant to a written contract with the Irvins. Deny the

remainder of the averment; not only is it a lie, it is an intentional misstatement of

the law


      23.    Deny that Defendant Coone or myself redeemed the property. The court

records speak for itself, REO Holdings, LLC, redeemed the property.


      24.    Admit that Ms. Irvin accused REO Holdings, LLC, of fraud and taking

her excess proceeds, by and through her attorney that called me on November 5, 2014.


      25.    Defendant lacks knowledge or information sufficient to admit this

averment.
                                      Page 4 of 18

Case 3:19-ap-90088       Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04    Desc
                       Exhibit Walker Counterclaim Page 4 of 18
          26.   Defendant lacks knowledge or information sufficient to admit what a

Mr. Chambers discussed with Ms. Irvin. Denied as to the rest and also, that it is a

misstatement of the law.


          27.   Admit that Ms. Coone is a friendly, helpful person and that she is a

human being.        Denied as to the remainder--it is a lie and contains incorrect

statements of law.

          28.   Admit that Ms. Ivrin called REO Holdings, LLC, and cussed me.


          29.   Denied. Not only is this a lie, but it also contains inaccurate statement

of law.


          30.   Denied.

          31.   Denied.

          32.   Denied. Not only is this a lie, but it is an inaccurate conclusion of law.

          33.   Admit that Defendant Nationwide filed to quiet title. Deny that it is

attached as Exhibit 6 to Plaintiffs Complaint. To the extent this averment seeks to

paraphrase or characterize the contents of a written document, the document speaks

for itself and Defendant denies the allegations to the extent they are inconsistent

with the court document.

          34.   Admit that title issues had to be resolved and that Nationwide

ultimately sold the property. Denied that any Defendant received any share of the

profits other than myself.


                                         Page 5 of 18

Case 3:19-ap-90088          Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04       Desc
                          Exhibit Walker Counterclaim Page 5 of 18
      35.    Denied. Ms. Irvin did not own the home during the "process" as she

alleges. I am without knowledge or information sufficient to know what she did with

the rest of the money she received.


      36.    Defendant relies on the previous answers for the respective averment as

incorporated.

      37.    Denied. Not only is this a lie, but it is an intentional misstatement of

the law.


      38.    Denied.

      39.    Denied.


      40.    Denied.

      41.    Defendant relies on the previous answers for the respective averment as

incorporated.

      42.    Denied.


      43.       Denied.

      44.       Denied.


      45.       Denied. This statement makes no sense.

      46.       Denied.


      47.       Denied.


      48.    Denied.

                                         Page 6 of 18

Case 3:19-ap-90088          Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04   Desc
                          Exhibit Walker Counterclaim Page 6 of 18
      49.   Defendant relies on the previous answers for the respective averment as

incorporated.


      50.   Denied.


      51.   Denied.


      52.   Denied.


      53.   Denied.


      54.   Denied.


      55.   Defendant relies on the previous answers for the respective averment as

incorporated.


      56.   Denied.

      57.   Denied.

      58.   Denied.


      59.   Denied.


      60.   Denied.


      61.   Denied.

      62.   Denied.


      63.   Defendant relies on the previous answers for the respective averment as

incorporated.



                                     Page 7 of 18

Case 3:19-ap-90088      Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04   Desc
                      Exhibit Walker Counterclaim Page 7 of 18
      64.    Denied.


      65.    Denied.


      66.    Denied.


      67.    Denied.


       68.    Denied.


       69.    Denied that Plaintiff has the right to assert the lien lis pendens as

described.


       PLAINTIFF'S RELIEF REQUESTED:

       Defendant denies that Plaintiff is entitled to any recovery whatsoever.

Defendant further states that Plaintiff is not entitled to a lien lis pendens or any

prejudgment attachment and that the Defendant has been severely harmed by her

and her attorneys' lies.


       To the extent Plaintiff is asserting a trial by Jury Defendant demands a Jury

of twelve (12).


                             AFFIRMATIVE DEFENSES:

                  First Affirmative Defense: (Statute of Limitations)


       Defendant relies upon the affirmative defense of the statute of limitations

contained in Tennessee Code Annotated Section 28-3-105 stating:


              The following actions shall be commenced within three (3)
              years from the accruing of the cause of action:

                                       Page 8 of 18

Case 3:19-ap-90088        Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04   Desc
                        Exhibit Walker Counterclaim Page 8 of 18
             (1) Actions for injuries to personal or real property;
             (2) Actions for the detention or conversion of personal
             property; and
             (3) Civil actions based upon the alleged violation of any
             federal or state statute creating monetary liability for
             personal services rendered, or liquidated damages or other
             recovery therefor, when no other time of limitation is fixed
             by     the      statute      creating      such     liability.
             T.C.A. § 28-3-105



              Second Affirmative Defense: (Derryberry Doctrine)

      Plaintiff admits in her complaint that she became aware of the alleged "fraud"

and called REO and "cussed" me out. After she became aware of the alleged fraud

she proceeded on the transaction and cashed her $4,500 closing check. As a result,

the Derryberry Doctrine prohibits any recovery.

      In Simon v. Goodyear Metallic Rubber Shoe Co., 105 F. 573 (6th Cir. 1900),

quoted in Wells v. Holley, 145 Tenn. at 349-52, 235 S.W. at 431-32, the court said:


             The rule of damages in an action by one who has been
             fraudulently induced to make either a contract of sale or
             purchase, it must follow that if one, [*292] after full
             knowledge of the fraud and deceit by which he has been
             induced to make a sale of property, goes forward and
             executes it notwithstanding such fraud, the damage which
             he thereby sustains is voluntarily incurred. The maxim
             volenti non fit injuria has application to all loss resulting
             from the voluntary execution of a nonobligatory contract
             with full knowledge of the facts which render it voidable.
             Fraud without damage is not actionable. If the fraud be
             discovered while [**14] the contract is wholly executory,
             the party defrauded has the option of going on with it or
             not, as he chooses. If he executes it, the loss happens from
             such voluntary execution, and he cannot recover for a loss
             which he deliberately elected to incur. Id. at 579 (citations
             omitted).

                                      Page 9 of 18

Case 3:19-ap-90088     Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04       Desc
                     Exhibit Walker Counterclaim Page 9 of 18
Graham, 594 S.W.2d at 726-27.

In Gilbert v. Hunnewell, Moores & Heiskill, 59 Tenn. 289 (1873), the Court, quoting

Story on Contracts, stated:


             It is solely at the option of the party upon whom the fraud
             is practiced, whether he will be bound by the agreement or
             not. Yet if he determine to avoid a contract because of the
             fund [sic], he must give notice of such determination to the
             other party within reasonable time after his discovery of
             the fraud; and if, with a knowledge of the fraud, he
             acquiesce in the contract expressly, or do any act importing
             an intention to stand by it, or remain silent under
             circumstances which plainly indicate a continuing assent
             thereto, he can not afterward avoid it; for practically no
             man is injured if he know of the deceit which is practiced
             and consent to it, since the deceit then becomes an agreed
             fact of the case. So, also, if he treat [**15] the subject-
             matter as his own, by selling or leasing, he can not avoid
             the contract on the ground of fraud, even although he
             should afterwards discover some new incident to the same
             fraud, making it more to his injury than he supposed.

Id. at 292-93. See also Wyatt v. Brown, 39 Tenn. App. 28, 281 S.W.2d 64, 68 (1955);

Tennessee Adjustment Service, Inc. v. Miller, 54 Tenn. App. 313, 390 S.W.2d 696, 701-

02 (1964); Derryberry v. Hill, 745 S.W.2d 287, 291-92 (Tenn. Ct. App. 1987).


  Third Affirmative Defense: (Plan Injunction and Discharge Injunction)

      11 U.S.C. Section 1141 provides that "the confirmation of a plan ... discharges

the debtor from any debt that arose before the date of such confirmation" and that

"after confirmation of a plan, the property dealt with by the plan is free and clear of

all claims and interests of creditors." 11 U.S.C. § 114l(c), (d)(l)(A). Moreover, the

discharge injunction entered by this Court "operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to
                                     Page 10 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04            Desc
                  Exhibit Walker Counterclaim Page 10 of 18
- - - - - - -- - - - - - - - -- - - - - - - - - - - - - - -- - - -- - -·----- --·                        ---- -- - - - -




           collect, recover or offset any such debt as a personal liability of the debtor.'' 11 U.S.C.

           § 524(a)(2); Alderwoods Grp., Inc. v. Garcia, 682 F.3d 958, 965 (11th Cir. 2012);

           National City Bank v. Troutman Enters, Inc. (In re Troutman Enters, Inc.), 253 B.R.

           8, 11 (B.A.P. 6th Cir. 2000).     In other words, following the entry of a discharge

           injunction, prepetition debts cannot be enforced because they are discharged and

           their collection is enjoined. The discharge injunction was entered on February 20,

           2019, and the Plaintiffs claims occurred in 2015.


                        Fourth Affirmative Defense: (Settlement Agreement)

                         This matter was settled by a settlement agreement approved by the

           United States Bankruptcy Court on February 22, 2017 (Exhibit B), and by

           Enforcement Order entered on September 26, 2017 (Exhibit C). The Settlement

           Agreement (Exhibit B) provides, among other things, in paragraph fifteen (, 15) and

           paragraph seventeen ( , 17):


                  ***
                  15. Release of Defendants: Except as to any obligations set forth in this

           Agreement and subject to the provisions of Paragraph 11 supra, Claimants, for

           themselves, their members, officers and directors, hereby release and forever

           discharge REO Holdings, LLC, Charles E. Walker, Jon Paul Johnson, Trustee Lemeh,

           and Trustee McLemore, their members, holders of financial rights, officers, directors,

           agents, and attorneys from any claims, demands, rights and causes of action

           arising out of or related to the Putative Class Action Litigation, the Removed

           Putative Class Action Litigation, the Other Removed Litigation; or any other

                                                  Page 11 of 18

           Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04                Desc
                             Exhibit Walker Counterclaim Page 11 of 18
proceeding or dispute that the parties have agreed to resolve pursuant to this

agreement.


      Ms. Irvin clearly falls within the class in Section E, paragraph 156 (a):


          a. all persons who owned an interest in real property fraudulently redeemed from a

             tax sale by the Defendants.


                    Fifth Affirmative Defense: (Res Judicata)


      Defendant was dismissed with prejudice from the putative class action lawsuit

that included Ms. Irvin as a class member as asserted in the Fourth Affirmative

Defense. (Exhibit D). As a result of Defendant's dismissal with prejudice all factual

allegations were resolved in Defendant's favor and are final.


              Sixth Affirmative Defense: (Limited Liability Rule)

      T.C.A. § 48-217-101 Limited Liability Rule member not a proper party.

Defendant is a member of REO Holdings, LLC.             REO Holdings, LLC, was the

contracting party with the Plaintiff. Defendant is not personally liable to Plaintiff.

           Seventh Affirmative Defense: (Reliance on Court Order)

      Defendant relied on the Order attached quieting title against the whole world

which includes Ms. Irvin. (Exhibit E)

                  Eighth Defense: (Contributory Negligence)

      That the Plaintiff is contributorily negligent and her negligence exceeds that

alleged of the Defendant(s) and cannot therefore recover.


                                       Page 12 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04               Desc
                  Exhibit Walker Counterclaim Page 12 of 18
            Ninth Defense: (Defense of !aches and/or Gross !aches)

      The Defendant may assert the defense of laches and/or gross laches with

respect to the claims of the Plaintiff to the extent the statute of limitation affirmative

defense is found to be inapplicable.      The Defendant has relied upon Ms. Irvin's

statement that she wanted to close, despite her cussing the Defendant out for fraud

because she mistakenly thought she was entitled to the excess proceeds, and paid the

closing funds pursuant to the contract. In addition the Defendant has caused certain

debts to be paid off and discharged in reliance on Ms. Irvin proceeding with the

contract.

                      Tenth Defense: (Defense of Contract)

      Ms. Irvin signed a contract and is bound by the terms and conditions of her

written agreement. Her allegations contradict the written agreement in its entirety.



                      Eleventh Defense: (Defense of Fraud)

      The Plaintiff knew she did not own the property at the time she alleges REO

approached her to buy her redemption right. She signed the contract to sell her right

of redemption to REO Holdings, LLC, for $5,000. She wanted me to believe that she

wanted to sell her right of redemption for $5,000. According to her allegations, that

was untrue and she deceived me in reliance of her statement.

                COUNTERCLAIM AND THIRD PARTY CLAIMS

Defendant having fully answered now sues the Plaintiff and her attorneys as follows:



                                       Page 13 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04               Desc
                  Exhibit Walker Counterclaim Page 13 of 18
      1.     Paul Krog is a licensed attorney who can be found in Davidson County,

Tennessee, at 414 Union Street, Suite 1740, Nashville, Tennessee, 37219

      2.     Eugene Bulso is a licensed attorney who can be found in Davidson

County, Tennessee, at 414 Union Street, Suite 1740, Nashville, Tennessee, 37219.

      CLAIM FOR INTENTIONAL INTERFERENCE WITH BUSINESS
                        RELATIONSHIPS

      3.     Defendant is the real estate business and has existing business

relationships with others that have existed at all relevant times hereto and were

known or reasonably known the Plaintiffs;

      4.     Plaintiffs, and each of them, knew the Defendant was in the real estate

business and made the false allegations and statements, among other things, that

Defendant had forged deeds and oaths and that Defendant had defrauded Ms. Irvin

out of the excess tax sale proceeds and only paid her $500 for her house.

      5.     Plaintiffs, and each of them, knew or should have known that by placing

a lien on the Defendant's property based on fabricated stories, malicious statements

and outright lies of fraud, forgery and cheating someone would harm the Defendant's

business.

      6.     As a result of the Plaintiffs actions, Defendant has suffered harm.

               TORTIOUS INTERFERENCE WITH CONTRACT

      7.     Reincorporate all previous allegations.

      8.     Plaintiffs, and each of them, knew of the existence of the contract

between REO Holdings, LLC, and Mr. and Ms. Irvin.




                                     Page 14 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04           Desc
                  Exhibit Walker Counterclaim Page 14 of 18
      9.      The Plaintiffs, and each of them, have intentionally interfered with the

contract by claiming the purchase of Mr. and Ms. Irvin's redemption right was

fraudulent.

      10.     The Defendant has sustained harm and damages as a result of the

Plaintiffs conduct.

     COMMISSION OF ACTS OR ATTEMPTED ACTS OF TERRORISM

      11.     The Plaintiffs, and each of them, have extorted and seek to extort the

Defendant out of money and property by stalking and intimidation.

      12.     The Plaintiffs have, on one or more occasion, stated they were trying to

make sure Defendant was disbarred.

      13.     The Plaintiffs have contacted the Board of Professional Responsibility,

on information and belief, in excess of one hundred (100) times telling the Board all

sorts of stories about what the Defendant is doing and where the Defendant is at.

      14.     The Plaintiffs have stalked the Defendant's family.

      15.     The Plaintiffs have stalked the Defendant's employees and attorneys,

by way of example, appearing in court to intimate an attorney working for the

Defendant by telling everyone in the courtroom, including the Judge, that the

attorney had filed for bankruptcy and attached his petition to a pleading for

everyone to see.

      16.     The Plaintiffs have conspired to extract money and property from the

Defendant by creating false and fictitious cases, such as this one, for example.




                                      Page 15 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04             Desc
                  Exhibit Walker Counterclaim Page 15 of 18
         17.   The Plaintiffs knew that Ms. Irvin was not entitled to $71,000 in excess

proceeds. In fact, they knew she wasn't entitled to any excess proceeds because she

owed more on the house that it was worth. The mortgage lenders, both the 1st and

2 nd mortgage holders were entitled to the excess proceeds which were insufficient to

satisfy even the first mortgage. This is precisely the reason, that after Ms. Irvin

cussed me out, her attorney called, and she wanted her check for the rest of the

money.

         18.   The Plaintiffs knew she signed the contract and it was in her best

interest. She received $5,000 that she would not have received. Furthermore, if she

redeemed the property she would have still been upside down on the mortgages.

         19.   Defendant has suffered economic and noneconomic harm, including

personal and property damage by the proximate cause of these acts of terrorism.

         WHEREFORE Defendant prays,

         A.    This matter will be tried by a Jury of twelve (12);

         B.    That Defendant be awarded damages in the amount of $825,000.00;

         C.    That all liens be removed from his property;

         D.    That the Plaintiffs be required to record a notice of apology with the

Register of Deeds that the lien lis pendens they recorded is not true and they are very

sorry;

         E.    The Defendant be awarded his reasonable attorney fees and punitive

damages as provided for in T.C.A. § 39-13-811(b) and such other and further relief as

he may be entitled including all amounts available under T.C.A. § 39-13-811.



                                       Page 16 of 18


Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04            Desc
                  Exhibit Walker Counterclaim Page 16 of 18
Date: May 6, 2019




                                  Respectfully submitted,


                                   /.~~-----
                                 ,;?~;-~,,,.-J/::----
                                   :;Charles E. Walker
                                 / Charles E. Walker, BPR No. 021277
                                   WOODBINE LEGAL PC
                                   69 Thompson Lane
                                   Nashville, Tennessee 37211
                                   o: 615-367-5111 I f: 615-383-1154
                                   E-Mail: charles@woodbinelegal.com
                                   Pro Se




                                Page 17 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04    Desc
                  Exhibit Walker Counterclaim Page 17 of 18
                          CERTIFICATE OF SERVICE:

        I hereby certify that on May 6, 2019, I served the following parties by U.S.
Mail:
        Eugene N. Bulso, Jr.
        PaulJ.Krog
        Leader, Bulso & Nolan PLC
        414 Union Street, Suite 1740
        Nashville, TN 37219
        615-780-4100
        615-780-4118
        gbulso@leaderbulso.com
        pkrog@leaderbulso.com
        Attorneys for Plaintiff



                                       ~arles E. Walker, BPR No. 021277




                                       Page 18 of 18

Case 3:19-ap-90088 Doc 3-5 Filed 05/13/19 Entered 05/13/19 17:32:04         Desc
                  Exhibit Walker Counterclaim Page 18 of 18
